DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/528,180 filed on July 31, 2019 in which claims 1-23 are presented for examination.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Xianzhi  (CN 105527972 A) in view of  Zhang Pengfei et al. (CN 105446356 A).
In regard to claim 1, Zhang Xianzhi discloses a control method comprising:
determining whether an unmanned aerial vehicle (UAV) is being thrown off (see at least abstract on page 15 and pages 16, 21, 22); determining whether the UAV is detached from a user, in response to the UAV being thrown off (see at least abstract on page 15 and pages 16, 21, 22);


controlling the UAV to fly in response to the UAV having the safe distance from the user.
Zhang Pengfei et al. discloses determining whether the UAV has a safe distance from the user, in response to the UAV being detached from the user (see at least abstract and pages 25-31); and
controlling the UAV to fly in response to the UAV having the safe distance from the user (see at least abstract and pages 25-31).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi with the disclosure of Zhang Pengfei et al.in order to avoid the collision with the user.

In regard to claim 2, Zhang Xianzhi  discloses determining whether the user is in contact with the UAV, before determining whether the UAV is being thrown off (see at least pages 19, 21, 22).

In regard to claim 3, Zhang Xianzhi discloses wherein determining whether the UAV is being thrown off comprises:
acquiring accelerations of the UAV within a preset time period to obtain an actual acceleration curve (see at least pages 19, 23-25);
calculating a matching degree between the actual acceleration curve and an acceleration curve model corresponding to the UAV being thrown off (see at least pages 19, 23-25); and
(see at least pages 19, 23-25).

In regard to claim 4, Zhang Xianzhi discloses wherein determining whether the UAV is detached from the user comprises:
determining whether the UAV is in contact with the user within a preset time period (see at least pages 19, 23-25); and
determining that the UAV is detached from the user, in response to the UAV being not in contact with the user within the preset time period (see at least pages 19, 23-25).

In regard to claim 5, the combination of Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a detach time period that the UAV has been detached from the user (see Zhang Pengfei et al. pages 25-31, 34-48) ; and determining that the UAV has the safe distance from the user, in response to the detach time period being greater than or equal to a preset time period (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi with the disclosure of Zhang Pengfei et al. in order to avoid the collision with the user.
In regard to claim 6, the combination of Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a distance of the UAV from the user (see Zhang Pengfei et al. pages 25-31, 34-48); and
determining that the UAV has the safe distance from the user, in response to the distance being greater than or equal to a preset distance threshold (see Zhang Pengfei et al. pages 25-31, 34-48).

In regard to claim 7, the combination of Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a horizontal distance of the UAV from the user (see Zhang Pengfei et al. pages 25-31, 34-48); and
determining that the UAV has the safe distance from the user, in response to the horizontal distance being greater than or equal to a preset horizontal distance threshold (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi with the disclosure of Zhang Pengfei et al. in order to avoid the collision with the user.

In regard to claim 8, the combination of Zhang Xianzhi and Zhang Pengfei et al. discloses wherein obtaining the horizontal distance of the UAV from the user comprises:
(see Zhang Pengfei et al. pages 25-31, 34-48); and
calculating a distance between the real-time horizontal position and the initial horizontal position to obtain the horizontal distance (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi with the disclosure of Zhang Pengfei et al. in order to avoid the collision with the user.

In regard to claim 9, the combination of Zhang Xianzhi and Zhang Pengfei et al. discloses wherein determining whether the UAV has the safe distance from the user comprises:
obtaining a vertical distance of the UAV from the user (see Zhang Pengfei et al. pages 25-31, 34-48); and
determining that the UAV has the safe distance from the user, in response to the vertical distance being greater than or equal to a preset vertical distance threshold (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi  with the disclosure of Zhang Pengfei et al. in order to avoid the collision with the user.

In regard to claim 10, the combination of Zhang Xianzhi and Zhang Pengfei et al. discloses wherein obtaining the vertical distance of the UAV from the user comprises:
obtaining an initial vertical height of the UAV in response to the UAV being detached from the user and a real-time vertical height of the UAV (see Zhang Pengfei et al. pages 25-31, 34-48); and
calculating a difference between the real-time vertical height and the initial vertical height to obtain the vertical distance (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi with the disclosure of Zhang Pengfei et al. in order to avoid the collision with the user.

In regard to claim 11, the combination of Zhang Xianzhi and Zhang Pengfei et al. discloses wherein controlling the UAV to fly comprises: controlling the UAV to hover in response to the UAV having the safe distance from the user (see Zhang Pengfei et al. pages 25-31, 34-48); or
controlling the UAV to fly on a preset route in response to the UAV having the safe distance from the user (see Zhang Pengfei et al. pages 25-31, 34-48).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang Xianzhi with the disclosure of Zhang Pengfei et al. in order to avoid the collision with the user.

As to claims 12-23, they recite substantially the same limitations as the method claims 1-11.  As such, claims 12-23 are rejected for substantially the same reasons given for the claims 1-11 above and are incorporated herein.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Kohstall et al. (US 20160101856), Rischmuller et al. (US 2012/0232718) and Rhee et al. (US 2012/0056041) define general state in the art of this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661